Citation Nr: 0335287	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  03-01774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's surviving spouse is entitled to 
increased death pension based on a need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty from June 1953 to May 1955.  
He died in March 1983, and the appellant is his widow.  

The veteran's widow is already entitled to increased death 
pension by reason of being housebound.  In June 2002, the RO 
denied her claim for increased death pension based on a need 
for regular aid and attendance.  The widow appeals such 
determination to the Board of Veterans' Appeals (Board).

In support of her claim for aid and attendance benefits, the 
appellant has submitted private medical records dated from 
2000 to 2003.  The treatment records show she has various 
ailments but do not include a good description of how the 
medical conditions might require regular assistance of 
another person.  At an April 2003 RO hearing, the appellant 
and her daughter maintained that medical conditions required 
that the appellant have the assistance of another person in 
order to accomplish various personal care functions.

In the judgment of the Board, a VA aid and attendance 
examination is warranted, as part of the VA duty to assist 
the appellant with her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Accordingly, the case is remanded for the following 
action: 

1.  The RO should have the appellant 
undergo a VA medical examination to help 
determine whether she is in need of 
regular aid and attendance due to her 
multiple health problems.  The claims 
file should be made available to the 
examiner.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the 
appellant's claim for increased death 
pension based on a need for regular aid 
and attendance.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the appellant 
and her representative, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

